Per Curiam:

The appeals herein are dismissed for the want of jurisdiction. Section 237 (a), Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 937); Citizens National Bank v. Durr, 257 U. S. 99, 106, 107; Jett Bros. Distilling Co. v. Carrollton, 252 U. S. 1, 4, 5, 6. Treating the papers whereon the appeals in these *574causes were allowed as petitions for writs of certiorari, § 237 (c), Judicial Code as amended (43 Stat. 936, 938), consideration thereof is postponed and leave is granted to petitioners to file briefs supporting applications for certiorari within fifteen days, with ten days for opposing counsel to reply.
Messrs. John H. Miley and Wm. P. Mc-Ginnis for appellant. Mr. Hugh Webster for the Board of Equalization of Tulsa County. Messrs. Ernest F. Jenkins and Guy L. Horton for the Board of County Commissioners of Payne County.